Case: 16-30063   Doc# 951   Filed: 12/28/18   Entered: 12/28/18 11:54:43   Page 1 of
                                         25
Case: 16-30063   Doc# 951   Filed: 12/28/18   Entered: 12/28/18 11:54:43   Page 2 of
                                         25
Case: 16-30063   Doc# 951   Filed: 12/28/18   Entered: 12/28/18 11:54:43   Page 3 of
                                         25
Case: 16-30063   Doc# 951   Filed: 12/28/18   Entered: 12/28/18 11:54:43   Page 4 of
                                         25
Case: 16-30063   Doc# 951   Filed: 12/28/18   Entered: 12/28/18 11:54:43   Page 5 of
                                         25
Case: 16-30063   Doc# 951   Filed: 12/28/18   Entered: 12/28/18 11:54:43   Page 6 of
                                         25
Case: 16-30063   Doc# 951   Filed: 12/28/18   Entered: 12/28/18 11:54:43   Page 7 of
                                         25
Case: 16-30063   Doc# 951   Filed: 12/28/18   Entered: 12/28/18 11:54:43   Page 8 of
                                         25
Case: 16-30063   Doc# 951   Filed: 12/28/18   Entered: 12/28/18 11:54:43   Page 9 of
                                         25
Case: 16-30063   Doc# 951   Filed: 12/28/18 Entered: 12/28/18 11:54:43   Page 10 of
                                         25
Case: 16-30063   Doc# 951   Filed: 12/28/18 Entered: 12/28/18 11:54:43   Page 11 of
                                         25
Case: 16-30063   Doc# 951   Filed: 12/28/18 Entered: 12/28/18 11:54:43   Page 12 of
                                         25
Case: 16-30063   Doc# 951   Filed: 12/28/18 Entered: 12/28/18 11:54:43   Page 13 of
                                         25
Case: 16-30063   Doc# 951   Filed: 12/28/18 Entered: 12/28/18 11:54:43   Page 14 of
                                         25
Case: 16-30063   Doc# 951   Filed: 12/28/18 Entered: 12/28/18 11:54:43   Page 15 of
                                         25
Case: 16-30063   Doc# 951   Filed: 12/28/18 Entered: 12/28/18 11:54:43   Page 16 of
                                         25
Case: 16-30063   Doc# 951   Filed: 12/28/18 Entered: 12/28/18 11:54:43   Page 17 of
                                         25
Case: 16-30063   Doc# 951   Filed: 12/28/18 Entered: 12/28/18 11:54:43   Page 18 of
                                         25
Case: 16-30063   Doc# 951   Filed: 12/28/18 Entered: 12/28/18 11:54:43   Page 19 of
                                         25
Case: 16-30063   Doc# 951   Filed: 12/28/18 Entered: 12/28/18 11:54:43   Page 20 of
                                         25
Case: 16-30063   Doc# 951   Filed: 12/28/18 Entered: 12/28/18 11:54:43   Page 21 of
                                         25
Case: 16-30063   Doc# 951   Filed: 12/28/18 Entered: 12/28/18 11:54:43   Page 22 of
                                         25
Case: 16-30063   Doc# 951   Filed: 12/28/18 Entered: 12/28/18 11:54:43   Page 23 of
                                         25
Case: 16-30063   Doc# 951   Filed: 12/28/18 Entered: 12/28/18 11:54:43   Page 24 of
                                         25
Case: 16-30063   Doc# 951   Filed: 12/28/18 Entered: 12/28/18 11:54:43   Page 25 of
                                         25
